United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
NATIONAL ARCHIVES, FEDERAL RECORDS
CENTER, East Point, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-658
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 20, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 21 percent permanent impairment to her
right arm, for which she received a schedule award.
FACTUAL HISTORY
On July 15, 2004 appellant filed a traumatic injury claim (Form CA-1) alleging that she
sustained a right arm injury while pulling boxes on June 24, 2004. The Office accepted the
claim for a right shoulder and upper arm strain. Appellant underwent surgery on January 19,
2005 consisting of a right rotator cuff repair and acromioclavicular joint resection.
In a report dated October 4, 2005, the attending orthopedic surgeon, Dr. William Ross,
opined that appellant had reached maximum medical improvement. He reported that she had

deceased muscle strength, 4/5 for flexion, abduction, internal and external rotation of the
shoulder. Dr. Ross provided the following range of motion results: flexion 110 degrees,
abduction 95 degrees, external rotation 60 degrees and internal rotation 40 degrees. Dr. Ross
opined that based on the American Medical Association, Guides to the Evaluation of Permanent
Impairment “for patient’s decreased muscle strength of 4/5 or approximately 20 percent of the
previously described ranges of motion as well as the decreased ranges of motion for flexion,
abduction and internal rotation, [appellant] has a 25 percent permanent disability of the upper
extremity.”
The case was referred to an Office medical adviser for evaluation. In a report dated
November 22, 2005, he opined that appellant had a 12 percent arm impairment for loss of range
of motion. The Office medical adviser explained that 110 degrees of flexion was a 5 percent
impairment, 95 degrees of adduction was a 4 percent impairment, 40 degrees of internal rotation
was a 3 percent impairment, with no impairment for loss of external rotation. In addition, he
opined that appellant had a 10 percent impairment under Table 16-27 for distal clavicle resection
arthroplasty. Combining 12 percent and 10 percent under the Combined Values Chart resulted in
a 21 percent arm impairment. The Office medical adviser noted that Dr. Ross improperly
attempted to combine impairments for loss of strength and loss of motion under the A.M.A.,
Guides. The date of maximum medical improvement was October 4, 2005.
By decision dated January 20, 2006, the Office issued a schedule award for a 21 percent
permanent impairment to the right arm. The period of the award was 65.52 weeks commencing
October 26, 2005.
Appellant requested reconsideration on August 28, 2006. The medical evidence
submitted included a September 7, 2006 report from Dr. Ralph D’Auria, an orthopedic surgeon,
who provided a history and results on examination. He did not discuss permanent impairment.
By decision dated November 20, 2006, the Office reviewed the case on its merits and
denied modification of the January 20, 2006 schedule award decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

2

ANALYSIS
The Office issued a schedule award for a 21 percent permanent impairment to the right
arm, based on the November 22, 2005 report from the Office medical adviser. In that report, the
medical adviser reviewed the findings of the attending physician, Dr. Ross. With respect to loss
of range of motion, he properly applied the appropriate figures in the A.M.A., Guides for
shoulder range of motion. Under Figure 16-40, 110 degrees of flexion is a 5 percent
impairment.3 95 degrees of abduction results in a 4 percent impairment and 40 degrees of
internal rotation is a 3 percent impairment.4 With respect to external rotation, 60 degrees results
in no impairment.5
The Office medical adviser, therefore, properly concluded that appellant had a 12 percent
arm impairment for loss of shoulder range of motion. In addition, the medical adviser noted that
appellant had undergone surgery and found that he had a 10 percent arm impairment under Table
16-27 for distal clavicle resection arthroplasty.6 The A.M.A, Guides indicate that these
impairments are combined under the Combined Values Chart rather than added together.7
Combining 12 and 10 results in a 21 percent impairment to the right arm.8
The attending physician, Dr. Ross, had reported a 25 percent arm impairment without
discussing specific tables or clearly explaining how the impairment was calculated. As noted by
the medical adviser, under the A.M.A., Guides loss of strength is rated separately only in rare
cases when loss of strength represents an impairing factor not adequately considered by other
methods.9 Dr. Ross did not provide a rationalized medical opinion with respect to the degree of
arm impairment in this case. Dr. D’Auria did not discuss the degree of employment-related
permanent impairment. The weight of the probative medical evidence was represented by the
Office medical adviser in this case. The Board accordingly finds that the evidence does not
establish more than a 21 percent permanent impairment to the right arm.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For loss of use of the arm, the maximum number of
weeks of compensation is 312 weeks. Since appellant’s impairment was 21 percent she is entitled
to 21 percent of 312 weeks or 65.52 weeks of compensation. It is well established that the period
covered by a schedule award commences on the date that the employee reaches maximum medical

3

A.M.A., Guides 476, Figure 16-40.

4

Id. at 477, Figure 16-43 and 479, Figure 16-46.

5

Id. at 479, Figure 16-46.

6

Id. at 506, Table 16-27.

7

Id. at 506. The Combined Values Chart was designed to enable the physician to account for the effects of
multiple impairments with a summary value that does not exceed 100 percent. Id.
8

Id. at 606, Combined Values Chart.

9

Id. at 508.

3

improvement from residuals of the employment injury.10 In this case, the Office medical adviser
properly concluded that the date of maximum medical improvement was the date of examination
by Dr. Ross. The award, therefore, properly runs for 65.52 weeks commencing on or about
October 4, 2005.
On appeal appellant noted that she had filed a Form CA-2a recurrence of disability claim,
but the Office had created a new OWCP File No. for a new injury. Any issues regarding
compensation for wage loss are not before the Board on this appeal as there is no final decision in
the case record regarding wage loss.
CONCLUSION
The evidence does not establish more than a 21 percent right arm permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 20 and January 20, 2006 are affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Albert Valverde, 36 ECAB 233, 237 (1984).

4

